Citation Nr: 1110652	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-46 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for residuals of a fractured left thumb.

3.  Entitlement to an initial compensable rating for left ear hearing loss.

4.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO assigned a 30 percent disability rating for PTSD and 0 percent (noncompensable) ratings for residuals of a fractured left thumb and left ear hearing loss.  All ratings were effective August 6, 2008.  The RO also denied service connection for right ear hearing loss.

A Travel Board hearing was held in January 2011 with the Veteran in Nashville, Tennessee, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issues of an initial compensable rating for left ear hearing loss and service connection for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

During his Travel Board hearing and VA examination for PTSD, the Veteran stated his belief that his problems with stress and anxiety adversely affected his neck and back.  The issues of entitlement to service connection for a neck disorder and back disorder, to include as secondary to service-connected PTSD, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to March 24, 2010, the Veteran's PTSD was manifested by moderate to severe isolative and avoidance behavior, emotional numbing, nightmares and intrusive recollections, poor concentration, intermittent amnesia, and passive suicidal ideation.

2.  From March 24, 2010, the Veteran's PTSD was manifested by impaired impulse control, sleep disturbances, and intermittent episodes of depression characterized by hopelessness, uselessness, and passive suicidal ideation.

3.  The Veteran's fractured left thumb residuals are manifested by subjective complaints of pain and stiffness; the Veteran was able to close the gap between his thumb pad and fingers, and no residuals were visible on x-ray imaging.

CONCLUSIONS OF LAW

1.  Prior to March 24, 2010, the criteria for a 70 percent disability rating for PTSD have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 (2010).

2.  From March 24, 2010, the criteria for a 50 percent disability rating for PTSD have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 (2010).

3.  The criteria for a compensable rating for residuals of a fractured left thumb have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5228 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.  Therefore, the Veteran received complete notice regarding his initial claims for service connection.

In the Veteran's March 2009 notice of disagreement (NOD), he took issue with the initial disability ratings assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued an October 2009 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's PTSD and fractured thumb residuals.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

1.  PTSD

The Veteran was assigned a 30 percent rating under Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

VA treatment records show the Veteran was seen in July 2008.  With respect to current symptoms, the Veteran stated that he had depressed mood, difficulty sleeping, low energy, anhedonia, hopelessness, and irritability.  He denied any overt suicidal ideation, but had occasional passive thoughts.  He indicated his religious belief prevented him from ever acting on these thoughts, and he had no history of suicide attempts.  He also endorsed hypervigilence, isolative and avoidance behavior,  emotional numbing, flashbacks, nightmares, intrusive recollections, exaggerated startle response, poor concentration, patchy amnesia, and a sense of foreshortened future.  The levels of his symptoms were moderate to severe.  On examination, the Veteran was appropriately dressed and groomed, but appeared in mild distress.  Eye contact was fair, and the Veteran had some psychomotor agitation and restlessness.  Speech was spontaneous and normal.  His mood was depressed and anxious, and his affect was blunted.  He was occasionally tearful when discussing his experiences in Vietnam.  His memory was fair, and he had some difficulty with historical information.  Concentration was impaired, but his thought process was logical.  Insight and judgment were normal.  There was no indication of suicidal or homicidal ideation or hallucinations.  His GAF score was 50.

The Veteran was afforded a VA examination in March 2010.  He was treating his condition with anti-depressants and group therapy.  The Veteran felt that his treatment was effective, and assisted him in coping with his symptoms and job stress.  He reported that his relationship with his wife and two children was generally good.  Other social relationships were also generally good.  There was some periods of irritability and short temper when the Veteran felt that his coworkers were not putting forth a complete effort into their jobs.  The Veteran also enjoyed working on his farm, keeping and breeding horses and mules.  He found this work to be therapeutic.  He continued to experience recurrent and intrusive recollections and dreams.  He avoided thoughts, feelings, or activities associated with his trauma.  He was employed as a food service manager with the state prison system, and had not missed any work in the past year due to his PTSD.

On examination, the Veteran was casually dressed and appropriately groomed.  His speech was spontaneous and unremarkable, and his attitude was cooperative and friendly.  There was no remarkable psychomotor activity.  His affect was full and appropriate, and his mood was good.  His thought process and content was unremarkable, and he was oriented in three spheres.  He displayed appropriate insight and judgment, and did not exhibit any indication of delusions.  He still reported problems with sleeping and nightmares, but denied having any panic attacks.  There was no indication of any inappropriate or obsessive behavior.  Memory was intact.  He denied any episode of violence and had good impulse control.  He reported experiencing several episodes of feeling hopeless and useless, and contemplating suicide.  These episodes occurred when he had problems at work or disagreements with his family.  He stated he would never make a suicide attempt because of the effect on his family.  His GAF score was 50.

Additional VA treatment records document the Veteran's group therapy for PTSD.

The Veteran and his spouse testified at a Travel Board hearing in January 2011.  With respect to his PTSD, they reported that the Veteran was quick-tempered and got upset more easily.  He also had increased problems with concentration and memory.  These problems affected his ability to perform his duties at work.  He also continued to experience nightmares, though not as severe as before.  He reported that the therapy he received through VA was very helpful in treating his condition.  His spouse testified that the Veteran was more social and outgoing now than he was previously.

Based on the evidence of record, the Board finds that a higher 70 percent rating is warranted prior to March 24, 2010, the date of the Veteran's VA examination.  In his evaluation in July 2008, the Veteran reported a wide array of symptoms, including hypervigilence, isolative and avoidance behavior,  emotional numbing, flashbacks, nightmares, intrusive recollections, exaggerated startle response, poor concentration, patchy amnesia, and a sense of foreshortened future.  On examination, he was in mild distress, and exhibited some psychomotor agitation and restlessness.  His concentration was impaired, and he reported some passive suicidal ideation.  His GAF score was 50.  These symptoms, described as moderate to severe by the treating physician, reflect a disability picture that is consistent with the criteria found in the 70 percent disability rating for PTSD.

A higher 100 percent rating is not warranted prior to March 24, 2010, as the Veteran's PTSD was not manifested by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, an intermittent inability to perform activities of daily living , or memory loss for names of close relatives, or for the Veteran's own occupation or name.

From March 24, 2010, the Board finds that a 50 percent disability rating is warranted.  During his VA examination, the Veteran reported that his treatment had been effective in addressing his PTSD and job stress.  He reported good social relationships with only some periods of irritability.  He was able to enjoy working on his farm.  He continued to experience sleep disturbances and intrusive recollections, however.  On examination, there was no remarkable psychomotor activity.  His affect was full and appropriate, and his mood was good.  His thought process and content was unremarkable, and he displayed appropriate insight and judgment.  There was no indication of any inappropriate or obsessive behavior.  Memory was intact.  He testified during his Board hearing that he continued to experience difficulty with impulse control and sleep disturbances, but he and his spouse also noted some improvement in his condition.  However, as stated during his VA examination, he continued to experience episodes of depression characterized by hopelessness, uselessness, and passive suicidal ideation.  Overall, these symptoms are most closely approximated by the 50 percent disability rating.

While the Veteran endorsed some suicidal ideation, a higher 70 percent rating is not warranted from March 24, 2010.  His PTSD during this period was not characterized by obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, a near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, or a neglect of personal appearance and hygiene.

The Board notes that in adjudicating a claim, it must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as depression, irritability, and nightmares.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

2.  Fractured Left Thumb Residuals

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran is currently assigned a noncompensable rating under Diagnostic Code 5228.  Under that Diagnostic Code, a noncompensable rating is warranted for limitation of motion of the thumb, when there is a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted for limitation of motion of the thumb, when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted for limitation of motion of the thumb, when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

The Veteran was afforded a VA examination in November 2008.  He reported intermittent pain in the anatomical snuffbox of the left hand.  On examination, there was no decrease in hand strength or dexterity.  There was no deformity or ankylosis of any of the digits.  There was no gap between the thumb pad and the tips of the fingers on attempted opposition of thumb to fingers.  X-rays showed no fracture, subluxation, or soft tissue abnormality.  The examiner concluded that there were no significant residuals of a left hand injury.

Private treatment records dated January 2011 show the Veteran complained of pain in his left thumb ranging from 2/10 to 4/10 in severity.

The Veteran testified at a Travel Board hearing in January 2011.  With respect to his thumb, he stated that he did not experience constant pain.  Rather, he would just be aware at times that it was hurting.  He sometimes experienced a sharp pain when trying to pick up or grip an object.  He experienced some limited motion, stiffness, and weakness.

Based on the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's residuals of a fractured left thumb.  During his VA examination, the Veteran was able to touch his thumb pad to his fingers.  This corresponds to a noncompensable rating under Diagnostic Code 5228.  Moreover, the examiner indicated that there were no significant residuals visible on an x-ray of the Veteran's hand.

The Board acknowledges the Veteran's statements regarding the effects of his disability.  As discussed above, the Board notes that in adjudicating a claim, it must assess the competence and credibility of the Veteran.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain and stiffness in his left thumb.  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

3.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD and left thumb fracture residuals with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Veteran stated during his PTSD examination that he had not missed any work due to his condition.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A 70 percent disability rating for PTSD prior to March 24, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.

A 50 percent disability rating for PTSD from March 24, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for residuals of a fractured left thumb is denied.


REMAND

With respect to the Veteran's claims for a compensable rating for left ear hearing loss, and service connection for right ear hearing loss, the Board finds that additional development is necessary.

During the January 2011 Travel Board hearing, the Veteran and his spouse indicated that the Veteran's hearing had worsened since his VA examination in November 2008.  The Board notes that at the time of the examination, the Veteran did not exhibit hearing loss in his right ear for VA purposes.  See 38 C.F.R. § 3.385.

As the Veteran has asserted that his service-connected disability has worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   The Veteran's claim for service connection for right ear hearing loss should also be remanded for examination.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (the Board must review all issues reasonably raised from a liberal reading of all documents in the record).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA audiological examination of the Veteran to determine the extent and severity of his hearing loss.  The claims file should be made available to the examiner prior to the examination.  All indicated studies should be performed, to include puretone threshold testing.  If the Veteran demonstrates right ear hearing loss for VA purposes as indicated by 38 C.F.R. § 3.385, then the examiner should provide an opinion as to whether it is at least as likely as not that right ear hearing loss is etiologically related to service.  

If the examiner concludes that right ear hearing loss is etiologically related to service, then he/she should also fully describe the functional effects caused by the Veteran's bilateral hearing loss disability.

If the examiner concludes that right ear hearing loss is not etiologically related to service, then he/she should fully describe the functional effects caused by the Veteran's left ear hearing loss disability.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the relevant reports must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


